DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chang (US 2015/0136516).
Regarding Claim 1, Chang discloses an acoustic logging tool for determining a characteristic of an earthen formation during a drilling operation [#100 of Fig 1; Abstract; 0003-6], the acoustic logging tool comprising: a transmitter section that includes a transmitter that is configured to emit an acoustic signal [#104 of Fig 1; 0016]; an isolator section mounted to the transmitter section [#110 of Fig 1; 0016], the isolator section defining an inward surface [ Fig 2a-3B; 0017-19; 0024-29], an outward surface spaced from the inward surface, and a curved wall that extends from the inward surface to the outward surface [ Fig 2a-3B; 0017-19; 0024-29], such that the inward surface, the outward surface, and the curved wall at least partially define a recess that extends around an entirety of a circumference of the isolator section [#210 of Fig 2B; #326 of Fig 3B], wherein each recess is configured to interrupt at least a portion of the acoustic signal that travels through the isolator section [Abstract; 0017-19; 0025-29]; and a receiver section mounted to the isolator section opposite to the transmitter section, the receiver section including a receiver that is configured to receive at least a portion of the acoustic signal [0027-31].
Regarding Claim 2, Chang discloses wherein the outward surface and the curved wall extend around the entirety of the isolator section [0027-31].
Regarding Claim 3, Chang discloses wherein the isolator section is elongate along an axial direction and the outward surface is spaced from the inward surface along a radial direction that is perpendicular to the axial direction [Fig 2A-3B; 0017-19; 0027-31].
Regarding Claim 4, Chang discloses wherein the isolator section has a body and a projection that extends outwardly from the body in the radial direction, wherein the projection defines the curved wall and the outward surface [Fig 2A-3B; 0017-19; 0027-31].
Regarding Claim 5, Chang discloses wherein the isolator section includes a band and at least one elastomeric compound located at least partially in the recess [Fig 2A-3B; 0020; 0027-31].
Regarding Claim 6, Chung discloses wherein the recess is an upper recess and the isolator section defines a lower recess that faces the upper recess, wherein the lower and upper recesses define an isolator cavity [Fig 2A-3B; 0027-31].
Regarding Claim 7, Chang discloses wherein the isolator section includes a set of isolator cavities that are spaced apart with respect to each other along an axial direction, wherein adjacent isolator cavities are spaced apart a distance that varies among the set of isolator cavities [Fig 2A-3B; 0027-31].
Regarding Claim 8, Chang discloses wherein the curved wall has a radius of curvature of between about 0.125 inches and about 1 inch [0019]. One having ordinary skill in the art would be able to decide the radius of curvature of the curved wall and manufacture one to the desired size.
Regarding Claims 9-10, Chang discloses wherein the transmitter is a monopole transmitter or a dipole transmitter… and a transmitter is a plurality of transmitters [0012-17]. One having 
Regarding Claims 11-13, Chang discloses wherein the receiver is a monopole transducer… and the receiver is a plurality (between 6 and 24) of receivers [0012-17]. One having ordinary skill in the art would be able to choose the type (and number) of receivers(s), as monopole, dipole receivers are common in the field of acoustic logging.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2015/0136516), as applied to claim 1 above, and further in view of Pabon (US 2005/0173185).
Regarding Claim 14, Chang does not explicitly teach – but Pabon does teach wherein the transmitter section and the isolator section are mounted to each other by a lower weldment, and the receiver section and the isolator section are mounted to each other by an upper weldment [0043]. It would have been obvious to modify the tool of Chang to include weldments between the sections in order to reduce or eliminate noise via an interference fit.
Regarding Claim 15, Chung, as modified, also teaches a first bore, the second bore and the third bores each contain at least one wire [0013]. Chang does not explicitly teach – but Pabon does teach wherein the receiver section defines a first bore, the isolator section defines a second bore 
Regarding Claim 16, Chang, as modified, also teaches an upper slot that is open to the first and second bores; an upper slot cover in the upper slot [#210 of Fig 2A-B; #326 of Fig 3A-3B; 0021]. Chang does not explicitly teach – but Pabon does teach an upper sealing weld that secures the upper slot cover within the upper slot [0043]. It would have been obvious to modify the tool of Chang to include weldments between the sections in order to reduce or eliminate noise via an interference fit.
Regarding Claim 17, Chang, as modified, also teaches: a lower slot that is open to the second and third bores; a lower slot cover in the lower slot [#210 of Fig 2A-B; #326 of Fig 3A-3B; 0021]. Chung does not explicitly teach – but Pabon does teach lower sealing weld that secures the lower slot cover within the lower slot. [0043]. It would have been obvious to modify the tool of Chang to include weldments between the sections in order to reduce or eliminate noise via an interference fit.
Regarding Claim 18, Chang, as modified, also teaches wherein the isolator section defines an inward surface, an outward surface spaced from the inward surface in a radial direction that is perpendicular to an axial direction, and a curved wall that extends from the inward surface to the outward surface, wherein the inward surface, the outward surface, and the curved wall at least partially define the first cavity [Fig 2A-3B; 0017-19; 0025-31].

Claims 19-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2015/0136516), in view of  Pabon (US 2005/0173185).
Regarding Claim 19, Chang teaches an acoustic logging tool for determining a characteristic of an earthen formation during a drilling operation [#100 of Fig 1; Abstract; 0003-6], the acoustic logging tool comprising: a transmitter section that houses a transmitter configured to emit an acoustic signal [#104 of Fig 1; 0016]; an isolator section mounted to the transmitter section [#110 of Fig 1; 0016], the isolator section being elongate along an axial direction and having a first cavity [Fig 2a-3B; 0017-19; 0024-29], and each cavity extends around an entirety of a circumference of the isolator section [#210 of Fig 2B; #326 of Fig 3B], wherein each cavity is configured to interrupt at least a portion of the acoustic signal that travels through the isolator section [Abstract; 0017-19; 0025-29]; and an upper receiver section mounted to the isolator section opposite to the transmitter section along the axial direction [0027-31], the upper receiver section including a receiver that is configured to receive at least a portion of the acoustic signal [0027-31].  Chang implies, but does not explicitly teach a second cavity spaced from the first cavity a first distance along the axial direction, and a third cavity spaced from the second cavity a second distance along the axial direction, the second distance being different than the first distance [0019-21; 0026; 0030]. Pabon teaches a second cavity spaced from the first cavity a first distance along the axial direction, and a third cavity spaced from the second cavity a second distance along the axial direction, the second distance being different than the first distance [0038-39; 0043-45]. It would have been obvious to modify the tool of Chang to include controllable, but variable distances between cavities in order to reduce or eliminate undesired waves traveling to the receiver section during operation. 
Regarding Claims 20-23, Chang implies, but does not explicitly teach  wherein the isolator section defines a fourth cavity spaced from the third cavity a third distance in the axial direction, wherein 
Regarding Claim 25, Chang also teaches wherein the curved wall has a radius of curvature of between about 0.125 inches and about 1 inch [0019]. One having ordinary skill in the art would 
Regarding Claim 26, Chang does not explicitly teach – but Pabon does teach wherein the transmitter section and the isolator section are mounted to each other by a lower weldment, and the receiver section and the isolator section are mounted to each other by an upper weldment [0043]. It would have been obvious to modify the tool of Chang to include weldments between the sections in order to reduce or eliminate noise via an interference fit.
Regarding Claim 27, Chang, as modified, also teaches a first bore, the second bore and the third bores each contain at least one wire [0013]. Chung does not explicitly teach – but Pabon does teach wherein the receiver section defines a first bore, the isolator section defines a second bore that is aligned with the first bore, and the receiver section defines a third bore that is aligned with the second bore [#120-#132 of Fig 2]. It would have been obvious to modify the tool of Chang to align the bores in order to allow the tool passage and clean operation in the borehole. 
Regarding Claim 28, Chang, as modified, also teaches an upper slot that is open to the first and second bores; an upper slot cover in the upper slot [#210 of Fig 2A-B; #326 of Fig 3A-3B]. Chang does not explicitly teach – but Pabon does teach an upper sealing weld that secures the upper slot cover within the upper slot [0043]. It would have been obvious to modify the tool of Chung to include weldments between the sections in order to reduce or eliminate noise via an interference fit.
Regarding Claim 29, Chung, as modified, also teaches: a lower slot that is open to the second and third bores; a lower slot cover in the lower slot [#210 of Fig 2A-B; #326 of Fig 3A-3B]. Chung does not explicitly teach – but Pabon does teach lower sealing weld that secures the lower slot cover within the lower slot. [0043]. It would have been obvious to modify the tool of 
Regarding Claims 24 and 30, Chang, as modified, also teaches wherein the isolator section defines an inward surface, an outward surface spaced from the inward surface in a radial direction that is perpendicular to an axial direction, and a curved wall that extends from the inward surface to the outward surface, wherein the inward surface, the outward surface, and the curved wall at least partially define the first cavity [Fig 2A-3B; 0017-19; 0025-31].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645